ROBBLEE, Judge,
concurring in part and in result:
Appellant asserts, the government concedes, and I agree that his almost simultaneous distributions of cocaine were multiplieious for sentencing. United States v. Christmas, CM 447468 (A.C.M.R. 24 Oct. 1965) (unpub.), petition denied, 22 M.J. 272 (C.M.A.1986); accord United States v. Williams, 22 M.J. 953 (A.C.M.R.1986). I find it unnecessary, however, to address the unasked question of whether the specifications were multiplicious for findings.
I too believe that the staff judge advocate should have commented upon appellant’s post-trial claim of legal error. Appellant’s assertion that the military judge erred by refusing to consider the three distribution of cocaine specifications multiplicious for sentencing constitutes a proper R.C.M. 1105(b)(1) claim of legal error. The alleged error arose during trial, and the sentence may have been “affected” as a result. Compare United States v. Johnston, ACMR 8701303 (27 Apr. 1988) (unpub.) (no requirement for R.C.M. 1106(d)(4) comment on nontrial claim of legal error, i.e., one not affecting the findings or sentence) (Robblee, J., dissenting); compare also United States v. Harrison, 26 M.S. 553 (A.C.M.R.1988) (absent R.C.M. 1105 allegations of legal error, no staff judge advocate duty to respond). Accordingly, the staff judge advocate was obligated to comment thereon. R.C.M. 1106(d)(4). The staff judge advocate’s failure to comment, however, was not prejudicial because the appellant, through counsel and personally, brought the issue before the court for its independent disposition. See United States v. Thompson, 26 M.J. 512, 514 (A.C.M.R.1988).